Name: Commission Regulation (EC) No 3143/93 of 15 November 1993 amending Regulation (EEC) No 1194/93 increasing to 1 300 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /6 Official Journal of the European Communities 16. 11 . 93 COMMISSION REGULATION (EC) No 3143/93 of 15 November 1993 amending Regulation (EEC) No 1194/93 increasing to 1 300 000 tonnes the quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas Commission Regulation (EEC) No 1 1 94/93 (4), as last amended by Regulation (EEC) No 2830/93 (*), opened a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the French interven ­ tion agency ; whereas, in a communication of 4 November 1993, France informed the Commission of the intention of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of barley held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1194/93 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1194/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 300 000 tonnes of barley to be exported to all third countries. Customs export formalities must be completed during the period 1 July 1993 to 31 January 1994. 2. The regions in which the 1 300 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EEC) No 1194/93 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7 . 1993, p. 76. (4) OJ No L 122, 18 . 5 . 1993, p. 11 . (*) OJ No L 258, 16 . 10 . 1993, p. 19 . 16 . 11 . 93 Official Journal of the European Communities No L 281 /7 ANNEX ANNEX I (tonnes) Place of storage Quantity Amiens 57 000 Bordeaux 33 000 Clermont-Ferrand 1 000 ChÃ ¢lons-sur-Marne 191 000 Dijon 94 000 Lille 125 000 Montpellier 2 000 Nancy 100 000 Orleans 290 000 Paris 43 000 Poitiers 140 000 Rennes 14 000 Rouen 1 1 0 000 Toulouse 1 7 000 Marseille 1 000 Gand (Belgium) 82 000'